DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 01 December 2021 has been entered in full.  Claims 1, 5, and 7 are amended.  Claims 4, 8, 13, 14, and 20-27 are cancelled. 
Claims 1-3, 5-7, 9-12, 15-19, 28, and 29 are under consideration in the instant application.

Withdrawn Objections and/or Rejections
1.	The rejections of claims 7, 13, and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth at pages 2-3 of the previous Office Action of 02 June 2021 are withdrawn in view of amended claim 7 and cancelled claims 13-14 (01 December 2021). 
2.	The rejection of claim 5 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as set forth at pages 3-4 of the previous Office Action of 02 June 2021 is withdrawn in view of the amended claim (01 December 2021).
3.	The rejection of claims 1-3, 5-7, 9-19, 28, and 29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (written description) as set forth at pages 4-10 of the previous Office Action of 02 June 2021 is withdrawn in view of the amended and cancelled claims (01 December 2021).
withdrawn in view of the amended and cancelled claims (01 December 2021).
5.	The rejection of claim 5 under 35 U.S.C. 102(a)(1) as being anticipated by Visintin et al. (US 2006/0241040) as set forth at page 16 of the previous Office Action of 02 June 2021 is withdrawn in view of the amended claims (01 December 2021).  The instant claim no longer recites a fusion protein comprising one S100A9-binding moiety and an Fc region.
6.	The rejection of claims 13 and 14 under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2010/0331250). Bjork et al. (US 2010/0166775; cited on the IDS of 25 August 2019), and Visintin et al. (US 2006/0241040) as set forth at pages 17-19 of the previous Office Action of 02 June 2012 is withdrawn in view of the cancellation of claims 13 and 14 (01 December 2021).

Claim Objections
7.	Claims 3, 7, 9-12, 15-19, 28, and 29 are objected to because of the following informalities:  
7a.	In claim 3, line 2, it is suggested that the phrase “can be” is amended to recite more definite wording, such as “is”.
7b.	Claims 7, 9-12, 15-19, 28, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2010/0331250), Bjork et al. (US 2010/0166775; cited on the IDS of 25 August 2019), and Visintin et al. (US 2006/0241040).  The basis for this rejection is set forth for claims 1, 2, 5, 13, and 14 at pages 17-19 of the previous Office Action of 02 June 2021 and is reiterated herein below for convenience.
	Zhou et al. teach an anti-angiogenesis fusion protein that comprises a chimeric VEGF receptor and a multimerizing component, wherein the chimeric VEGF receptor comprises amino acid sequences from the extracellular domains of two or three different VEGF receptors and the fusion protein binds with high affinity to VEGF (pages 1-2, [0010-0012]; Figure 2).  Zhou et al. disclose that the multimerizing component may comprise an Fc fragment of human 
	Zhou et al. do not teach that the fusion protein comprises at least two S100A9 binding moieties selected from the group consisting of an extracellular domain of human CD33, an extracellular domain of TLR4, and an extracellular domain of RAGE.
Bjork et al. teach that the S100A9 protein binds both receptors, TLR4 and RAGE (page 1, [0005]; page 12, [0151-0153]). Bjork et al. also disclose screening methods for compounds that disrupt the binding between S100A9 and RAGE or TLR4 (abstract; page 1, [0006-0008]; claims).  Bjork et al. teach a fusion protein comprising the extracellular domain of human RAGE fused to the Fc region of IgG1 via a linker and that such fusion protein binds S100A9 (page 8, [0113, 0115]; page 10, [0132]).   It is noted that the extracellular domain of the human RAGE-Fc fusion protein of Bjork et al. is 100% identical to the amino acid sequence of SEQ ID NO: 6 of the instant application (see sequence alignment attached to the instant Office Action as Appendix B).
	Visintin et al. teach a composition comprising an extracellular domain of TLR4 fused to another protein, such as an IgG Fc fragment (page 1, [0007]).  Visintin et al. disclose that the fusion protein consists of the entire extracellular domain of human TLR4 (amino acids 1-632 of SEQ ID NO: 1 of Visintin et al.) fused in frame with the C-terminal 233 amino acid Fc portion of mouse IgG2a, modified by the addition of the linker sequence of GAAGG (page 17, [0168]; page 6, [0067]).  It is noted that the amino acid sequence of SEQ ID NO: 1 of Visintin et al. is 100% 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the inhibitory fusion protein that comprises a chimeric VEGF receptor and a multimerizing component (Fc), wherein the chimeric VEGF receptor comprises amino acid sequences from the extracellular domains of two or three different VEGF receptors as taught by Zhou et al. by substituting the extracellular domains of RAGE and TLR4 as taught by Bjork et al. and Visintin et al. for the extracellular domains of the VEGF receptors.  The person of ordinary skill in the art would have been motivated to make that modification because (i) RAGE and TLR4 receptors both bind the same ligand, S100A9; (ii) S100A9, RAGE, and TLR4 are involved in the inflammatory response (Bjork et al., page 1, [0002-0004]); and (iii) the art recognizes a need for generating or identifying compounds for use in therapy of inflammatory conditions (page Bjork et al., page 3, [0034-0037]).   The person of ordinary skill in the art reasonably would have expected success because Zhou et al. successfully generate an inhibitory fusion protein comprising the extracellular domains of two VEGF receptors and Fc at the time the invention was made.  Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.


9.	Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2010/0331250), Bjork et al. (US 2010/0166775), and Visintin et al. (US 2006/0241040)
 as applied to claims 1, 2, and 5 above, and further in view of Cull et al. (Methods Enzymol 326: 430-440, 2000).  The basis for this rejection is set forth at pages 19-20 of the previous Office Action of 02 June 2021 and is reiterated herein below for convenience.

Zhou et al., Bjork et al., and Visintin et al. do not teach that the fusion protein comprises a biotin acceptor peptide.
Cull et al. teach that biotinylation is a common means for labeling proteins for easy detection, immobilization, and purification (page 430, first paragraph).  Cull et al. continue to disclose that the disadvantage is the need to link a domain of at least 66 amino acids to the fusion partner, possibly causing steric interference with the activity of the linked protein (page 430, second paragraph).  To overcome this disadvantage, Cull et al. generate a 15-mer sequence, termed the “AviTag” (GLNDIFEAQKIEWHE), that is consistently biotinylated at a rate slightly better than that of the natural substrate (page 431, 2nd full paragraph).  It is noted that that the AviTag sequence of Cull et al. is 100% identical to the amino acid sequence of SEQ ID NO: 7 of the instant application.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the fusion protein comprising (a) the extracellular domains of RAGE and TLR4 and (b) an Fc region as taught by the combination of Zhou et al., Bjork et al., and Visintin et al. by also including a 15-mer AviTag as taught by Cull et al. The person of ordinary skill in the art would have been motivated to make that modification because (i) Zhou et al. suggest using any peptide tags at the N- or C-terminus of the fusion protein (page 5, [0061]; pages 6-7, [0078]), and (ii) the AviTag is small and labels proteins in vitro or in vivo for easy detection, immobilization, and purification (Cull et al., page 430 through the top of page 431; page 432, page 434).  The person of ordinary skill in the art reasonably would have expected success because fusion proteins comprising AviTag (biotin acceptor peptide) sequences were routine in the art at the time the invention was made (Cull et al. page 432, 1st full paragraph; page prima facie obvious over the prior art.

(i)	At the top of page 10 of the Response of 01 December 2021, Applicant argues that all of the vascular endothelial growth factor (VEGF) receptor fragments described in Zhou belong to the same family of VEGF receptors.  Applicant states that, in contrast, the pending claims recite a fusion protein including at least two S100A9-binding moieties selected from the group consisting of an extracellular domain of human CD33, an extracellular domain of TLR4, and an extracellular domain of Receptor for Advanced Glycation End Products (RAGE).  Applicant submits that RAGE belong to the immunoglobulin superfamily and TLR4 is a member of the toll like receptor family.  Applicant asserts that the claimed extracellular domains belong to different receptor families.  Furthermore, Applicant submits that a person of ordinary skill in the art would have no motivation to substitute the VEGF receptors of Zhou with the TLR4 and RAGE receptors of Bjork to form a fusion protein as claimed, at least because TLR4 and RAGE receptors belong to different families unlike the VEGF receptors of Zhou that belong to the same family of receptors.
	Applicant’s arguments have been fully considered but are not found to be persuasive.  Although Applicant argues that all of the VEGF receptor fragments described by Zhou et al. belong to the same family, it is noted that the VEGF receptors of Zhou et al. are comprised of different amino acid sequences and are expressed on different cells (page 1, [0005]; Figures 1A, 1B, for example).  Additionally, the “family” of receptors per se utilized in the fusion protein of Zhou is not the critical feature of the invention.  Rather, the main, required feature of the VEGF receptor extracellular domain fusion protein of Zhou et al. is that each of the receptors bind the 
The person of ordinary skill in the art would have been motivated to modify the inhibitory fusion protein that comprises a chimeric VEGF receptor and a multimerizing component (Fc), wherein the chimeric VEGF receptor comprises amino acid sequences from the extracellular domains of two or three different VEGF receptors as taught by Zhou et al. by substituting the extracellular domains of RAGE and TLR4 as taught by Bjork et al. and Visintin et al. for the extracellular domains of the VEGF receptors because (i) RAGE and TLR4 receptors both bind the same ligand, S100A9; (ii) S100A9, RAGE, and TLR4 are involved in the inflammatory response (Bjork et al., page 1, [0002-0004]); and (iii) the art recognizes a need for generating or identifying compounds for use in therapy of inflammatory conditions (page Bjork et al., page 3, [0034-0037]).   

(ii)	 Applicant contends that even if one of ordinary skill in the art were to substitute the VEGF receptors of Zhou with the TLR4 and RAGE receptors of Bjork, there would be no reasonable expectation of success at generating a fusion protein as claimed that is biologically active.  Applicant adds that Bjork, Visintin, and/or Cull do not cure the deficiencies of Zhou, at least because none of the cited references teach or suggest a fusion protein including (a) at least two S100A9-binding moieties selected from the group consisting of an extracellular domain of human CD33, an extracellular domain of TLR4, and an extracellular domain of RAGE.
2a (page 6, [0067]; page 17, [0168]; page 22, Example 8).  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art of Zhou et al., Bjork et al., and Visintin et al. (and Cull et al.).



Conclusion
Claims 1-3, 5, and 6 are rejected. Claims 7, 9-12, 15-19, 28, and 29 are objected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
17 March 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647